Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
This communication is responsive to Amendment filed on 03/05/2021.
Claims 1-8, 10-15 and 18-23 are pending in this application.  Claims 1, 7, 14 are independent claims. This Office Action is made Final.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1, 7 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 7 and 14 recite “…wherein the first content that is not interactive …”. However, the specification is silent about the negative limitation of “content that is not interactive”.
Claims 2-6, 8, 10-13, 15, 18-23 are also being rejected under similar rationale since they are depended on the rejected claims 1, 7 and 14.


Examiner Notes
The prior art rejections below cite particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-8, 10-15 and 18-23 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Scott et al. (“Scott”, US Patent 9075492 B1).
Re-claims 1, 7 and 14,
Scott teaches a machine-implemented method, at least one non-transitory machine-readable storage medium, a user-interface apparatus for operating a user interface on a computing system, comprising:
computing hardware including at least one processing device, a display device, a communications device, and a user-input device, (Fig. 1, col. 3 lines [10-29], col. 4 lines [21-34]. Scott describes the computer 14 having a processor, a user display, a communication device connecting with network 18, and a mouse), the processing device accessing instructions that, when executed, cause the computing hardware to implement the method:
displaying primary content within a primary user interface of the computing system, on a display device, the primary content being obtained from a primary content source, wherein the primary content comprises a web page; identifying, by the primary user interface, user interaction with the primary content; communicating, by the primary user interface, with the primary-content source based on the user interaction; displaying supplemental information within a dynamic auxiliary user interface, the dynamic auxiliary user interface of the computing system being is arranged inside of the primary user interface, at least a part of the supplemental information being dependent on the (Figs. 1, 3, 7, col. 5 lines [12-27], col. 6 lines [11-57]. Scott describes the primary user interface screen 200 having a merchant website 90 displaying a list of items 100 within the screen section 202 for user to select an item (i.e. item 102) from the list of items 100 to display the detail of the selected item in the dynamic auxiliary user interface 240. The dynamic user interface 240 and 232 includes the first information portion 270 labeled “the details” having text description about the selected item and the large image view 232 of the selected item and they are not interactive that received from the merchant/vendor server 24/30, respectively; and the second information portion displaying the interactive control elements (i.e. selectors 244, 250, 260, etc.) indicating the attributes of the primary content (i.e. selected item 102) for user to select to alter the selected item’s color, size, etc. and update the corresponding information such as, availability, price, etc.).

Re-claims 2, 8 and 15,
in addition to what Scott teaches in claims 1, 7 and 14, Scott also teaches the method, medium and apparatus, wherein the primary-content source and the supplemental-information source are distinct computing entities that are remote from the computing system (Fig. 1, col. 3 lines [10-48]. Scott describes the Merchant Server 24 providing the primary-content source of products to sell for the vendor and the Vendor/Mfgr Server 30 providing the supplemental-information about their selling products hosted by the Merchant that are both distinct servers and remotely from the user device 14 via network 18).

Re-claims 3 and 19,
in addition to what Scott teaches in claims 1 and 14, Scott also teaches the method and the apparatus, further comprising: reading as first input, by the dynamic auxiliary user interface, at least a portion of the primary content or an attribute of the primary content; and determining, by the dynamic auxiliary user interface, whether the first input corresponds to configuration trigger criteria that defines a call for responsive action to be taken (Fig. 3, col. 6 lines [22-32]. Scott describes when the customer 10 select an attribute in one of the selectors 244, 250, 260, the other selectors and availability field 262 are automatically updated).


in addition to what Scott teaches in claims 3 and 19, Scott also teaches the method and the apparatus, wherein the generating or varying of the supplemental information is in response to a positive determination of the first input corresponding to the configuration trigger criteria (Fig. 3, col. 6 lines [22-32]. Scott describes when the customer 10 select an attribute in one of the selectors 244, 250, 260, the other selectors and availability field 262 are automatically updated).

Re-claims 5, 11 and 21,
in addition to what Scott teaches in claims 1, 7 and 14, Scott also teaches the method, the medium and the apparatus, wherein the primary user interface is part of a Web browser being executed by the computing system, wherein the primary-content source is a Web server, and wherein the attribute of the primary content comprises a uniform resource locator (URL) or Web address of the Web server (Figs.1, 3, col. 3 lines [10-29]. Scott describes the Web browser 12 is part primary user interface, the Merchant web site 22 and the Merchant web server 24 providing the primary-content source).

Re-claims 6, 12, 22 and 23,
in addition to what Scott teaches in claims 5, 11, 14 and 7, respectively, Scott also teaches the method, the medium and the apparatus, wherein the primary content comprises an electronic-commerce web page including a presentation of an item for sale; wherein the first information portion of the supplemental information includes a (Figs. 3, col. 5 lines [12-27], col. 6 lines [11-32]. Scott describes the first information portion includes an enlarge view graphical object 230 of the selected item and the second information portion includes the availability inventory information 262 corresponding to item for sale and based on the attributes selected in the selector 244, 250 and 260).

Re-claims 10 and 18,
in addition to what Scott teaches in claims 7 and 14, Scott also teaches the medium and apparatus, wherein the dynamic portion is operative to communicate with the primary-content source based on the user interaction with the interactive control element (Figs. 1, 3, col. 6 lines [33-38]. Scott describes the interactive control elements “Add to cart” 266 and “Save for later” 268 that operatively communicate with the primary-content source Merchant server 24). 

Re-claim 13,
in addition to what Scott teaches in claim 12, Scott also teaches the medium, wherein the control element is a transaction-initiation control element (Figs. 1, 3, col. 6 lines [33-38]. Scott describes the interactive control element “Add to cart” 266 that operatively communicate with the primary-content source Merchant server 24 as the transaction-initiation control).


Response to Arguments
Applicant’s arguments with respect to claims 1, 7, 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN S NGUYEN/Primary Examiner, Art Unit 2145